DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is responsive to the Amendment filed February 12, 2021 (herein referred to as “Amendment”).  As directed by the Amendment Claims 1, 7, 8, 13, 20, 21, and 25 are amended.  Claims 11, 14-19, 22, and 23 are cancelled and therefore Claims 1-10, 12, 13, 20, 21, and 24-27 are pending and have been fully considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the threads of the spark plug sleeve (see Claim 13, newly added language) and the intermediate portion (see Claim 25) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. 

Claim Objections
Claim 20 is objected to because of the following informalities:  the preamble recites “wherein the cylinder heat comprises”.  Examiner suggests amending this to read --wherein the cylinder head comprises--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13, 20, 21, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such 
Claims 20, 21, and 24 are rejected based upon their dependency to Claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.

4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pater et al. (EP 1443188 A2 “Pater”) in view of Megel et al. (U.S. Patent No. 8,544,450).  Note: reference to Pater herein is made to the machine translation previously provided.
Regarding Claim 1, Pater discloses the invention substantially as claimed, including a system having a cylinder head (2) for an internal combustion engine (see paragraph [0001]), wherein cylinder head (2) includes a cylinder head gasket region (16) for closing a combustion chamber having a diameter (see paragraph [0014]) having a diameter (inherent feature of any combustion chamber), two intake holes ((3), (3’)) for receiving one intake valve each (22) (see Figures 1 and 2), and two outlet holes ((5),(5’)) for receiving one outlet valve each (22) (see Figures 1 and 2).  Furthermore, Pater discloses a spark plug sleeve hole (7) for receiving a spark plug sleeve (inherent function of hole (7)), wherein at least one intake hole has a diameter between 34.0% and 36.6% relative to the cylinder (see paragraph [0018], “the diameter ratio of the inlet gas exchange valve 3, 3 'to the cylinder diameter is between 0.3 and 0.5”), and the outlet hole has a diameter that, in relation to the diameter of the cylinder, is at least 1% smaller than the diameter of the intake holes (see paragraph [0018], “the diameter ratio of an inlet gas exchange valve 3, 3 'to an outlet gas exchange valve 5, 5' varies between 1 and 1.3”).  Herein, Examiner submits that one of ordinary skill in the art would recognize that the diameter of the cylinder as disclosed in Pater would be equivalent to a diameter of a 
Note: see MPEP § 2131.03, which explains that “[w]hen the prior art discloses a range which touches or overlaps the claimed range, but no specific examples falling within the claimed range are disclosed, a case by case determination must be made as to anticipation. In order to anticipate the claims, the claimed subject matter must be disclosed in the reference with ‘sufficient specificity to constitute an anticipation under the statute.’”  Herein, Pater anticipates the claimed ranges, the disclosure of which is deemed sufficiently specific in addressing the dimensional ranges (see paragraph [0018]).  Pater is silent concerning the spark plug sleeve hole having a press fit section and a threaded section as claimed. 
However, Megel discloses a cylinder head sleeve for an engine which forms a cavity to contain an ignitor (see Abstract).  More specifically, Megel discloses a spark plug sleeve hole (120) configured to receive a spark plug sleeve (130), wherein the spark plug sleeve hole comprises a press fit portion (see column 10, lines 1-10) and a threaded portion (see column 9, lines 65-67).  Megel discloses that the press fit portion extends axially between a cooling chamber (120) and the combustion chamber (flame face (36)) and is configured to form a press fit connection with the spark plug sleeve to hold and seal the spark plug sleeve in the press fit portion (see column 10, lines 1-10), and wherein the threaded portion is configured to form a threaded connection with the spark plug sleeve (see column 9, lines 65-67).  Megel discloses that the press fit portion ((150), (152)) is closer to the combustion chamber than the threaded portion (see Figure 9).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pater by providing a spark plug sleeve having a press fit portion and a threaded portion as described in Megel in order to further prevent the spark plug tube and spark plug from coming out of the spark plug sleeve hole during engine operation and maintenance activities.
Regarding Claims 2-5, Pater discloses the invention substantially as claimed, including wherein a diameter of the outlet holes is smaller than a diameter of the intake holes (see paragraph [0014], “diameter ratio of the inlet gas exchange valves 3, 3' to the outlet gas exchange valves 5, 5' is 1.2”).  However, Pater is silent as to the specific measurements of the various diameters claimed.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the various diameters with the specific measurements as claimed since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As to the diameters of: (1) the intake hole compared to the combustion chamber, (2) the intake hole compared to the outlet hole, and (3) the spark plug sleeve hole, Pater teaches that these are variables that affect swirl/tumble flow of the intake air within the combustion chamber (see paragraph [0014]).  The various aforementioned diameters are therefore result effective variables with the result being control and optimization of  swirl/tumble flow of intake air with the combustion chamber (see Pater, paragraph [0014]).
Therefore, it would have been obvious to vary the dimensions of the various holes in order to arrive at the best optimized swirl flow within the combustion chamber, since it 
Regarding Claim 6, Pater discloses that the spark plug sleeve hole (7) is arranged substantially in the center of the cylinder head (2) (see Figure 4).
Regarding Claim 7, Pater discloses the invention substantially as claimed, including wherein cylinder head (2) has at least one cavity (19) for receiving and/or conducting a cooling medium (see Figures 3 and 4, and paragraph [0017]).  Pater is silent concerning the spark plug sleeve hole having a press fit section and a threaded section as claimed. 
However, Megel discloses that the cooling chamber (120) receives a cooling medium (see column 11, lines 14-16), wherein the press fit portion ((150), (152)) and the threaded portion (154) are disposed on opposite sides of the cooling chamber (120) (see Figure 9), and wherein the press-fit portion is configured to block leakage of the cooling medium (inherent function of the press fit portion disclosed in Megel).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pater by providing a spark plug sleeve having a press fit portion and a threaded portion surrounding a cooling chamber as described in Megel in order to further prevent the spark plug tube and spark plug from coming out of the spark plug sleeve hole during engine operation and maintenance activities, while also providing cooling in the area of the spark plug sleeve.
Regarding Claim 8
However, Megel discloses that the spark plug sleeve (130) extends through cooling chamber (120) between the press fit portion ((150), (152)) and the threaded portion (see Figure 9), wherein the spark plug sleeve (130) is coupled to the press fit portion via the press fit connection (see column 10, lines 1-10), and the spark plug sleeve (130) is coupled to the threaded portion (154) via the threaded connection (see column 9, lines 65-67).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pater by providing a spark plug sleeve having a press fit portion and a threaded portion surrounding a cooling chamber as described in Megel in order to further prevent the spark plug tube and spark plug from coming out of the spark plug sleeve hole during engine operation and maintenance activities, while also providing cooling in the area of the spark plug sleeve.
Regarding Claim 10, Pater discloses the invention substantially as claimed, but is silent concerning the spark plug sleeve hole having a press fit section as claimed.
However, Megel discloses that the press fit portion ((150), (152)) comprises a cylindrical bore (150) configured to form the press fit connection with a tip portion (152) of the spark plug sleeve (see Figure 9).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pater by providing a spark plug sleeve having a press fit portion and a threaded portion surrounding a cooling chamber as described in Megel in order to further prevent the spark plug tube and spark plug from coming out of the spark plug sleeve hole during engine operation and maintenance activities, while also providing cooling in the area of the spark plug sleeve.
Regarding Claim 12, Pater discloses a cylinder head (2) for an internal combustion engine (see paragraph [0001]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pater in view of Megel as applied to Claims 1, 7, and 8 herein, and further in view of Nagashima et al. (JP 2018184839 A “Nagashima”).
Regarding Claim 9, the combination of Pater and Megel discloses the invention substantially as claimed, but both are silent concerning the spark plug sleeve having a threads configured to engage the threads of a spark plug.  
However, Nagashima discloses a spark plug sleeve (100) interposed between a cylinder head (101) and a spark plug (102).  Cylinder head (101) is formed on a wall surface defining the upper portion of the combustion chamber (103), and has an attachment hole (104) with a hole-side screw portion that is formed on its inner peripheral surface and can be screwed with a sleeve-side outer peripheral screw portion (106) formed on the outer peripheral surface of the tip end of the spark plug sleeve (100).  Further, spark plug sleeve (100) has a cylindrical fit at least in one section (107).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the spark plug sleeve of Pater by providing various cylindrical fit and screw portions as described in Nagashima in order to facilitate properly affixing the spark plug sleeve and spark plug within the cylinder head.
Claims 13, 21, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Megel in view of Nagashima.
Regarding Claim 13, Megel discloses the invention substantially as claimed, including a cylinder head sleeve for an engine which forms a cavity to contain an ignitor 
However, Nagashima discloses a spark plug sleeve (100) interposed between a cylinder head (101) and a spark plug (102).  Cylinder head (101) is formed on a wall surface defining the upper portion of the combustion chamber (103), and has an attachment hole (104) with a hole-side screw portion that is formed on its inner peripheral surface and can be screwed with a sleeve-side outer peripheral screw portion (106) formed on the outer peripheral surface of the tip end of the spark plug sleeve (100).  Further, spark plug sleeve (100) has a cylindrical fit at least in one section (107).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the spark plug sleeve of Megel by providing various cylindrical fit and screw portions as described in Nagashima in order to facilitate properly affixing the spark plug sleeve and spark plug within the cylinder head.
Regarding Claim 21, Megel discloses that the spark plug sleeve (130) extends through cooling chamber (120) between the press fit portion ((150), (152)) and the threaded portion (see Figure 9), wherein the spark plug sleeve (130) is coupled to the press fit portion via the press fit connection (see column 10, lines 1-10), and the spark plug sleeve (130) is coupled to the threaded portion (154) via the threaded connection (see column 9, lines 65-67).
Nagashima discloses that the threads are disposed inside of the lower portion of the spark plug sleeve.  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the spark plug sleeve of Megel by providing various cylindrical fit and screw portions as described in Nagashima in order to facilitate properly affixing the spark plug sleeve and spark plug within the cylinder head.
Regarding Claim 24, Megel discloses a cylinder head (10) for an internal combustion engine (see Title).
Regarding Claim 25, Megel discloses a cylinder head sleeve for an engine which forms a cavity to contain an ignitor (see Abstract).  More specifically, Megel discloses cylinder head (10) that includes a cooling portion (120), and a spark plug sleeve hole (120) configured to receive a spark plug sleeve (130), wherein the spark plug sleeve hole comprises a press fit portion (see column 10, lines 1-10) and a threaded portion (see column 9, lines 65-67), wherein the cooling portion is disposed between the press fit portion and the threaded portion (see Figure 9).  Megel discloses that the press fit portion extends to a distal end of the spark plug sleeve (see Figure 9) and is configured to form a press fit connection with the spark plug sleeve to hold and seal the spark plug sleeve in 
Regarding Claims 26 and 27, Megel discloses the invention substantially as claimed, but is silent concerning the spark plug sleeve having a threads configured to engage the threads of a spark plug.  
However, Nagashima discloses a spark plug sleeve (100) interposed between a cylinder head (101) and a spark plug (102).  Cylinder head (101) is formed on a wall surface defining the upper portion of the combustion chamber (103), and has an attachment hole (104) with a hole-side screw portion that is formed on its inner peripheral surface and can be screwed with a sleeve-side outer peripheral screw portion (106) formed on the outer peripheral surface of the tip end of the spark plug sleeve (100).  Further, spark plug sleeve (100) has a cylindrical fit at least in one section (107).  Nagashima discloses that the threads are disposed inside of the lower portion of the spark plug sleeve.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Megel in view of Nagashima as applied to Claim 13 above, and further in view of Pater.
Regarding Claim 20, the combination of Megel and Nagashima discloses the invention substantially as claimed, but neither reference specifically describes the particular of the cylinder head.  
Pater discloses that a cylinder head (2) includes a cylinder head gasket region (16) for closing a combustion chamber having a diameter (see paragraph [0014]) having a 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the spark plug sleeve system of Megel by providing the intake and exhaust holes of the engine sized as described in Pater as a matter of design choice based upon the sizing, layout, optimization of the engine.

Response to Arguments
Applicant’s arguments (see Amendment filed February 12, 2021) with respect to the rejection(s) of Claim(s) 1-8, 10, 12, 13, 20, 21, 24, and 25 under Section 103 have been fully considered and are persuasive based upon the amendments made to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Megel.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658.  The examiner can normally be reached on M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRANT MOUBRY/Primary Examiner, Art Unit 3747